Merrell, J. (dissenting).
In my opinion the testimony at the trial did not justify the conviction of the defendant of assault in any degree. The evidence clearly indicates that the complaining witness was the aggressor, and that any assault committed upon him was the result of his unjustified attack upon defendant. Defendant, a captain in the fire department, with which he had been connected for eighteen years, was shown to have borne an *513excellent reputation as a peaceable citizen. The acts of the complainant alone brought about the alleged assault with which defendant was charged. I think the evidence did not justify the conviction of defendant.
The judgment of conviction should be reversed, the indictment dismissed and the defendant discharged.
Judgment affirmed.